DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 12 recites the limitation "the pinching gesture" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (US 8,570,273) in view of BEACH et al (US 2019/0011999).
Regarding claim 1, SMITH discloses a method for controlling interactions with virtual objects using a pointing controller, the method comprising: obtaining sensor data from an inertial measurement unit of the pointing controller (col. 4, line 17-39; col. 17, line 55-col. 18, line 30); tracking movement of a pointing vector through a space based on the inertial measurement unit and a stored arm model (col. 17, line 55-col. 18, line 30); detecting an intersection of the pointing vector with coordinates occupied by a object in the space to place the object in a selected state (Figure 15A; col. 16, line 46-col. 17, line 25); detecting a first interaction with the pointing controller while the object is in the selected state (Figure 15A; col. 16, line 46-col. 17, line 25); placing the object in a grabbed state in response to the first interaction; causing position of the object to track movement of the pointing controller while the object is in the grabbed state (Figure 15A; col. 16, line 46-col. 17, line 25); detecting a second interaction with the virtual object while the object is in the grabbed state (Figure 15A; col. 16, line 46-col. 17, line 25); placing the object in a free state in response to the second interaction (Figure 15A; col. 16, line 46-col. 17, line 25); and causing the object to stop tracking movement of the pointing vector in response to the second interaction (Figure 15A; col. 4, line 7-16; col. 
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SMITH further discloses wherein the first interaction comprises a pinching gesture, the pinching gesture detected in response to detecting a touch with an inter-digit button of the pointing controller on a first side of the ring controller (Figure 15A; col. 4, line 7-16; col. 16, line 46-col. 17, line 25).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SMITH further discloses wherein the second interaction comprises a release of the pinching gesture, the release of the pinching gesture detected in response to detecting a release of the touch with the inter-digit button of the pointing controller (Figure 15A; col. 4, line 7-16; col. 16, line 46-col. 17, line 25).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SMITH further discloses further comprising: while 
Claim 9 (non-transitory computer-readable storage medium) recites limitations similar to those of Claim 1 (method) and therefore are rejected for the same grounds of claim 1.
Claim 11 (non-transitory computer-readable storage medium) recites limitations similar to those of Claim 3 (method) and therefore are rejected for the same grounds of claim 3.
Claim 12 (non-transitory computer-readable storage medium) recites limitations similar to those of Claim 4 (method) and therefore are rejected for the same grounds of claim 4.
Claim 13 (non-transitory computer-readable storage medium) recites limitations similar to those of Claim 5 (method) and therefore are rejected for the same grounds of claim 5.
Claim 17 (computing device) recites limitations similar to those of Claim 1 (method) and therefore are rejected for the same grounds of claim 1 (processor and memory are inherently necessary).
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (US 8,570,273) in view of BEACH et al (US 2019/0011999) and further in view of BUHLMANN et al (US 2017/0228921).

Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of SMITH and BEACH does not expressly disclose wherein detecting the first intersection comprises: generating a pointing cone having a central axis aligned with the pointing vector, and origin proximate to a location of the pointing controller, and a radius that increases with distance from the origin of the pointing vector; and detecting the intersection with the .
Allowable Subject Matter
Claims 6-8, 14-16, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624